IN THE
                        TENTH COURT OF APPEALS



                               No. 10-14-00248-CV

IN RE MILESTONE LIFE SETTLEMENT FUND, LLC, MILEFUND, LLC,
    MILESTONE INVESTMENTS USA, LLC, RONALD NEWMAN,
             AND JEFFREY S. HOLLINGSWORTH


                              Original Proceeding



                         MEMORANDUM OPINION


      The petition for writ of mandamus is denied.



                                             REX D. DAVIS
                                             Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed September 18, 2014
[OT06]
In re Milestone Life Settlement Fund, LLC   Page 2